AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


             UNITED STATES OF AMERICA,                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-0156-TOR
                                                                     )
REAL PROPERTY KNOWN AS 3326 NORTH INDIAN
  BLUFF ROAD, SPOKANE, WASHINGTON, et al.,                           )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Judgment is entered in favor of the Plaintiff. The Defendant Properties, Defendant Funds, Defendant Conveyances,
               and Defendant Deeds of Trust are forfeited to the United States of America pursuant to the Order Granting United
               States' Motion for Default Judgment and Final Order of Forfeiture, ECF No. 42.

This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  THOMAS O. RICE                             on Plaintiff's Motion for Default
      Judgment and Final Order of Forfeiture, ECF No. 41.


Date:      June 29, 2021                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
